DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 44 (connecting element, paragraph 56) does not appear in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Reference to specific claims should be removed, see paragraph 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 15, the recitation “it being possible” is indefinite, as it is unclear if the subject matter following this statement is to occur or only might occur.  As such the claim language following the statement may not have to be in the prior art, and as such the claims will be examined in this manner.
Claims 2-14 are rejected due to their dependence upon claim 1.
Claim 1 lines 5 and 14, it is unclear what the phrase “them” is intended to reference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0129373 A1 to Hirotomi et al.
Re-claim 1, Hirotomi et al. disclose a brake caliper arrangement, having: a first brake lining 44 and a second brake lining 44 that moved relative to one another from a respective starting position with a reduction of an initial spacing that exists between the first and second lining, a housing 41/42, the first brake lining and the second brake lining are received at least partially in the housing, a restoring device 46 comprises a first restoring element (i.e. legs on a first side), in order to pre-stress the first brake lining into its starting position, and a second restoring element (i.e. legs on a second side), in order to pre-stress the second brake lining into its starting position, the first restoring element and/or the second restoring element are supported, on both sides of a central region (i.e. lug) of the first brake lining and the second brake lining.  As indicated in the second figure below, the connection between the legs (or supporting section) and the clamping section appears to undergo a twisting action during brake operation.  The supporting section is pushed toward the brake disk, while the clamping section remains stationary.  Thus one can interpret that a twisting action is occurring.  
Re-claim 2, the first restoring element is free of contact with the second brake element, the second restoring element is free of contact with the first brake element.
Re-claim 3, the restoring elements are bent wire.
Re-claim 4, the restoring elements each have a clamping section (i.e. top portion) for being clamped in a clamping arrangement (as part of pin 52).
Re-claim 5, the clamping arrangement spans a receiving space 50.
Re-claim 6, the clamping arrangement is attached to the housing.



    PNG
    media_image1.png
    704
    763
    media_image1.png
    Greyscale

Re-claim 9, supporting sections are located on both sides of the clamping section, as noted above.

Re-claim 10, side portions on the brake linings are recessed from the friction material, these recesses receive the supporting sections.
Re-claim 11, the clamping section and supporting section extend substantially in one plane, see figure 4.
Re-claim 12, the connecting section is arranged between the clamping section and the supporting section (see figure above), the clamping section and the supporting section extend in different directions (vertical) relative to the connecting section (i.e. substantially horizontal).
Re-claim 13, a portion between the clamping section and the supporting section twists during brake actuation.  

    PNG
    media_image2.png
    782
    605
    media_image2.png
    Greyscale

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wen teaches a restoring element spanning from one end of a brake lining to an opposite end, as in the instant invention.  Hikari teach a brake restoring element.  Lee teaches a spring element that with a section 16/18 experiencing a twisting load.  Schmidt teaches a restoring element having a clamped central section.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 28, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657